Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims
Claims 1, 3, 4, 5, 6, 7, and 8 have been amended. Claims 1-8 are pending and rejected in the application. This action is Final. 

Claim Objection 
Claim 1 is objected to because of the following informalities:  
The limitations in claim 1 recites “incomplete and/or inconsistently formatted data…etc.” Select either the “and” or the “or” to correct the claim limitation. 

Response to Arguments
Applicant Argues 
Additionally, the method of claim 1 is also similar to McRo in that Applicant’s claim 1 recites a particular set of rules to solve the problem of retrieving and merging data about a consumer in response to a search query from a remote application in order to determine credit-worthiness of the consumer when the data in the database comprises a plurality of unstructured, incomplete and/or inconsistently formatted data about a plurality of consumers that is received from a free form data source.



Examiner Responds:
Applicant's 35 U.S.C. § 101 arguments and amendments have been fully considered and are persuasive. Thus, the 35 U.S.C. § 101 rejection has been withdrawn. 

Applicant Argues 
In response, Applicant has amended independent claim 1 and believes that the rejection of claim 1 is moot in view thereof. Reconsideration and withdrawal of the rejection of claim 1, and allowance thereof, is respectfully requested. Claims 2-8 are allowable at least because of their dependence from allowable claim 1.

Examiner Responds:
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Achanta et al. U.S. Patent (2013/0124392; hereinafter: Achanta, in IDS dated 10/19/2020) in view of Krishnan S et al. U.S. Patent Publication (2009/0006075; hereinafter: Krishnan, in IDS dated 10/19/2020) and further in view of Goldenberg et al. U.S. Patent Publication (2009/0089630; hereinafter: Goldenberg, in IDS dated 10/19/2020) in view of Meadows et al. U.S. Patent Publication (2008/0319983; hereinafter: Meadows).

Claim 1
As to claim 1, Achanta discloses a method of merging data in a plurality of database records based on data in a search query related to determining a subject consumer’s credit risk the method comprising:
arranging a search query search engine and a search query matching engine to be in communication with a processor and an Internet database(figure 1, paragraph[0015], paragraph[0034-paragraph[0037], the reference describes a product delivery system (i.e., a search query search engine) being able to request data from a master data system (i.e., search query matching engine). The product delivery system and master data system are in communication, over an internet (e.g., paragraph[0075]), with a data supplier database (i.e., an internet accessible database) (e.g., paragraph[0026]).), the database comprising a plurality of unstructured, incomplete and/or inconsistently formatted data about a plurality of consumers from a free form data source, the data being stored in respective database fields in the plurality of database records (paragraph[0015], “data may be received as either structured data or unstructured data…etc.”), the data being stored in respective database fields in a plurality of database records (paragraph[0024]);
in response to receiving, via the processor, the search query comprising a search field and communicated over the Internet to search engine by a remote application to search for and retrieve credit-related data corresponding to the subject consumer(paragraph[0062]-paragraph[0064], “user interface providing a request for a personal credit report, also referred to as an inquiry, by an operator…etc.”), 

Achanta does not appear to explicitly disclose determining a subset of a plurality of normalized database records from an initial set of search results, the step of determining the subset being accomplished by: 
converting and standardizing the search query and the plurality of database records via exact and pattern substitutions using regular expressions into a normalized search query and the plurality of normalized database records, based on a normalization rule, wherein the normalized search query comprises a normalized search field and each of the plurality of normalized database records comprises a normalized database field; 
and 
refining the initial set of search results to determine the subset of the plurality of normalized database records corresponding to the subject consumer, wherein the subset of the plurality of normalized database records meets qualifying criteria that are based on a matching strength metric, and wherein the matching strength metric is associated with each of the plurality of normalized database records and is assigned based on a comparison, by the matching engine via the processor, of the normalized search field and the normalized database field of each of the plurality of normalized database records; 
determining, by the matching engine via the processor, a degree of similarity between a search field of the search query and a database field of each of the plurality of database records, wherein the search field is for identifying a subject consumer of the plurality of consumers; 
assigning, by the matching engine via he processor, a similarity score associated with each of the plurality of normalized database records, based on the degree of similarity; 
ordering, by the matching engine via the processor, the plurality of normalized database records to produce an ordered set of the plurality of normalized database records, based on the similarity score associated with each of the plurality of normalized database records; 
comparing, by the matching engine via the processor, a base record of the ordered set with remaining records of the ordered set, the base record having the similarity score that is highest; 
merging, by the matching engine via the processor, the base record and one of the remaining records of the ordered set to produce a merged record, based on comparing the base record of the ordered set with the remaining records of the ordered set, using the processor; and 
transmitting, by the matching engine via the processor to the application over the Internet, an ordered subset of the ordered set from the processor, the ordered subset comprising one or more of the base record, the merged record, or the remaining records.

However, Krishnan discloses determining a subset of a plurality of normalized database records from an initial set of search results, the step of determining the subset being accomplished by: 
converting and standardizing the search query and the plurality of database records via exact and pattern substitutions using regular expressions into a normalized search query and the plurality of normalized database records (Abstract , paragraph[0003], “These embodiments normalize strings, including query strings and search content strings, based on a phonetic representation so that normalized strings may be compared in a standard form….etc.”), based on a normalization rule(paragraph[0035], “In one embodiment, normalized character-sets may be based on a specific writing system, e.g., English. Such normalized character-sets may be predetermined…etc.”, the normalization is predetermined based on a writing system (i.e., normalization rule).), wherein the normalized search query comprises a normalized search field and each of the plurality of normalized database records comprises a normalized database field(paragraph[0060]-paragraph[0061], “In one embodiment, index module 408 indexes normalized strings and associates the normalized strings with search content having the normalized string or a variant thereof. In such an embodiment, the associated search content having the normalized string, or variant thereof, may also be indexed. Accordingly, the next time a search is desired based on an indexed normalized string…etc.”). It would have been obvious at the time if the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Achanta with the teachings of Krishan to normalize queries and content which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Achanta with the teaching of Krishan to efficiently normalize string and perform a phonetic search. (Krishan: Paragraph[0003])


The combination of Achanta and Krishan do not appear to explicitly disclose 
refining the initial set of search results to determine the subset of the plurality of normalized database records corresponding to the subject consumer, wherein the subset of the plurality of normalized database records meets qualifying criteria that are based on a matching strength metric, and wherein the matching strength metric is associated with each of the plurality of normalized database records and is assigned based on a comparison, by the matching engine via the processor, of the normalized search field and the normalized database field of each of the plurality of normalized database records; 
determining, by the matching engine via the processor, a degree of similarity between a search field of the search query and a database field of each of the plurality of database records, wherein the search field is for identifying a subject consumer of the plurality of consumers; 
assigning, by the matching engine via he processor, a similarity score associated with each of the plurality of normalized database records, based on the degree of similarity; 
ordering, by the matching engine via the processor, the plurality of normalized database records to produce an ordered set of the plurality of normalized database records, based on the similarity score associated with each of the plurality of normalized database records;
comparing, by the matching engine via the processor, a base record of the ordered set with remaining records of the ordered set, the base record having the similarity score that is highest; 
merging, by the matching engine via the processor, the base record and one of the remaining records of the ordered set to produce a merged record, based on comparing the base record of the ordered set with the remaining records of the ordered set, using the processor; and 
transmitting, by the matching engine via the processor to the application over the Internet, an ordered subset of the ordered set from the processor, the ordered subset comprising one or more of the base record, the merged record, or the remaining records.


However, Goldenberg discloses refining the initial set of search results to determine the subset of the plurality of normalized database records corresponding to the subject consumer, wherein the subset of the plurality of normalized database records meets qualifying criteria that are based on a matching strength metric (paragraph[0261], “In some embodiments, the first step is to take the uniform sample and get a percentage plot by score for the NSPs and SPs. Only the NSPs are needed for updating the AL threshold. The next step is to get the total number of pairs by score. This can be generated in the step which created the sample pairs before manual evaluation. The next step is to calculate the probability of getting a false-positive as a function of score. For this, one needs to know the size of the database in order to normalize between the bulk cross-match rate and the query rate. For each score bin, take the probability of an NSP, multiply by the total number of pair at that score, divide by the size of the database minus 1, and multiply the whole thing by 2. If the resulting distribution is not smooth, a linear exponential function can be applied to the sample data…etc.”), and wherein the matching strength metric is associated with each of the plurality of normalized database records and is assigned based on a comparison, by the matching engine via the processor, of the normalized search field and the normalized database field of each of the plurality of normalized database records (figures 6, 7A, 8A, and 8B, Abstract, paragraph[0062]-paragraph[0063], the reference describes comparing database incoming query fields with the existing database fields by using calculated scores. The scores of each filed is then compared to determine if the records are associated with each other. The attributes are birth dates as described in paragraph[0094] and paragraph[0177].); 
determining, by the matching engine via the processor, a degree of similarity between a search field of the search query and a database field of each of the plurality of database records (figures 6, 7A, 8A, and 8B, Abstract, paragraph[0062]-paragraph[0063], the reference describes comparing database incoming query fields with the existing database fields by using calculated scores. The scores of each filed is then compared to determine if the records are associated with each other.), wherein the search field is for identifying a subject consumer of the plurality of consumers (figures 6, 7A, 8A, and 8B, Abstract, paragraph[0094], “In some embodiments, the Attribute types view enables a user to view attributes associated with a member type. For example, for Member Type PERSON 74, the Attributes tab may show attributes such as APPT and Birth Date that are associated with Member Type PERSON 74. In this example, the attribute APPT has an attribute type of MEMAPPT and the attribute Birth Date has an attribute type of MEMDATE…etc.”); 
assigning, by the matching engine via he processor, a similarity score associated with each of the plurality of normalized database records, based on the degree of similarity (paragraph[0063], “The scores for the set of attributes may then be summed to generate an overall score which can then be compared to a threshold to determine if the two records should be linked…etc.”); 
ordering, by the matching engine via the processor, the plurality of normalized database records to produce an ordered set of the plurality of normalized database records, based on the similarity score associated with each of the plurality of normalized database records (figures 6, 7A, 8A, and 8B, Abstract, paragraph[0062]-paragraph[0063], the reference describes comparing database incoming query fields with the existing database fields by using calculated scores. The scores of each filed is then compared to determine if the records are associated with each other. The examiner interprets the scores as a metric because they are used to determine whether the records should be linked with each other. The attributes are birth dates as described in paragraph[0094] and paragraph[0177]. The attribute are addresses according to paragraph[0056].). It would have been obvious at the time if the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Achanta with the teachings of Krishan and Goldenberg to retrieve and match database records based on a score which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Achanta with the teaching of Krishan and Goldenberg to efficiently find duplicate records in a database that have typographical errors. 

The combination of Achanta, Krishan, and Goldenberg do not appear to explicitly disclose comparing, by the matching engine via the processor, a base record of the ordered set with remaining records of the ordered set, the base record having the similarity score that is highest; 
merging, by the matching engine via the processor, the base record and one of the remaining records of the ordered set to produce a merged record, based on comparing the base record of the ordered set with the remaining records of the ordered set, using the processor; and 
transmitting, by the matching engine via the processor to the application over the Internet, an ordered subset of the ordered set from the processor, the ordered subset comprising one or more of the base record, the merged record, or the remaining records.

However, Meadows discloses comparing, by the matching engine via the processor, a base record of the ordered set with remaining records of the ordered set, the base record having the similarity score that is highest (paragraph[0008], “In various embodiments of the present invention, a first set of records is compared with a second set of records by selecting a first record from the first set of records, comparing the first record with each record in the second set of records, assigning a score to each record in the second set of records based on the similarity between the first record and each record in the second set of records, and matching the first record to a second record from the second set of records based on the score….etc.”); 
merging, by the matching engine via the processor, the base record and one of the remaining records of the ordered set to produce a merged record, based on comparing the base record of the ordered set with the remaining records of the ordered set, using the processor (paragraph[0011], “In further embodiments, a first data set is synchronized with a second data set by selecting a first record from the first data set, selecting a selected record from the second data set, comparing data stored in the first record with data stored in the selected record, assigning a score to the selected record based on the similarity between the first record and the selected record, and if the score exceeds a predetermined threshold, matching the first record with the selected record.”; and 
transmitting, by the matching engine via the processor to the application over the Internet, an ordered subset of the ordered set from the processor, the ordered subset comprising one or more of the base record, the merged record, or the remaining records (paragraph[0008], “In a further embodiment, the second set of records may be copied to the first device before comparing the first record with each record in the second set of records. The first record and the second record may be merged to create a third record. The first record and the second record may then be replaced by the third record…etc.”). It would have been obvious at the time of the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Achanta with the teachings of Krishan, Goldenberg, and Meadows to merge similar records which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Achanta with the teaching of Krishan, Goldenberg, and Meadows to efficiently to identify matching records and resolve conflicts when unique record identifiers are not implemented and assigned to each data record (Meadows: Paragraph[0005]).



Claim 2
As to claim 2, the combination of Achanta, Krishan, Goldenberg, and Meadows discloses all the elements in claim 1, as noted above, and Goldenberg further disclose wherein the search field and the database field of each of the plurality of database records each comprise indicative information, the indicative information comprising one or more of a name, an identification number, an account number, a telephone number, an address, a date of birth, a gender, or an e-mail address (paragraph[0094] and paragraph[0177], the reference describes the records as birthdates.).

Claim 3
As to claim 3, the combination of Achanta, Krishan, Goldenberg, and Meadows discloses all the elements in claim 1, as noted above, and Goldenberg further disclose determining the degree of similarity comprises comparing, by the matching engine via the processor, a name word of the normalized search field with a name word of the normalized database field of each of the plurality of normalized database records(figures 6, 7A, 8A, and 8B, Abstract, paragraph[0062]-paragraph[0063], the reference describes comparing database incoming query fields with the existing database fields by using calculated scores. The scores of each filed is then compared to determine if the records are associated with each other. The examiner interprets the records to include name words as shown in figure 7A.); and 

Meadows further disclose assigning the similarity score comprises assigning, by the matching engine via the processor, a name similarity score associated with each of the plurality of normalized database records, based on comparing the name word of the normalized search field with the name word of the normalized database field of each of the plurality of normalized database records(paragraph[0008], “In various embodiments of the present invention, a first set of records is compared with a second set of records by selecting a first record from the first set of records, comparing the first record with each record in the second set of records, assigning a score to each record in the second set of records based on the similarity between the first record and each record in the second set of records, and matching the first record to a second record from the second set of records based on the score….etc.”, the examiner interprets the records as data (i.e., name words, as claimed).).

Claim 6
As to claim 6, the combination of Achanta, Krishan, Goldenberg, and Meadows discloses all the elements in claim 1, as noted above, and Meadows further disclose wherein: merging comprises merging, by the matching engine via the processor, the base record with one or more of the remaining records, if the base record and the one or more of the remaining records satisfies merging criteria (paragraph[0008], “In a further embodiment, the second set of records may be copied to the first device before comparing the first record with each record in the second set of records. The first record and the second record may be merged to create a third record. The first record and the second record may then be replaced by the third record….etc.”).


Claim 7
As to claim 7, the combination of Achanta, Krishan, Goldenberg, and Meadows discloses all the elements in claim 6, as noted above, and Meadows further disclose wherein the merging criteria comprises one or more of a result of comparing the base record of the ordered set with the remaining records of the ordered set or whether the similarity score associated with each of the plurality of database records exceeds a predetermined threshold (paragraph[0011], “comparing data stored in the first record with data stored in the selected record, assigning a score to the selected record based on the similarity between the first record and the selected record, and if the score exceeds a predetermined threshold, matching the first record with the selected record…etc.”).

Claim 8
As to claim 8, the combination of Achanta, Krishan, Goldenberg, and Meadows discloses all the elements in claim 1, as noted above, and Meadows further disclose wherein:
comparing comprises comparing, by the matching engine via processor, one or more of an identification number, a name, a date of birth, or an address of the base record with one or more of an identification number, a name, a date of birth, or an address of each of the remaining records (paragraph[0094] and paragraph[0177], the reference describes the records as birthdates.).

Claims 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Achanta et al. U.S. Patent (2013/0124392; hereinafter: Achanta, in IDS dated 10/19/2020) in view of Krishnan S et al. U.S. Patent Publication (2009/0006075; hereinafter: Krishnan, in IDS dated 10/19/2020) and further in view of Goldenberg et al. U.S. Patent Publication (2009/0089630; hereinafter: Goldenberg, in IDS dated 10/19/2020) in view of Meadows et al. U.S. Patent Publication (2008/0319983; hereinafter: Meadows) and further in view of Schumacher et al. U.S. Patent Publication (2008/0005106; hereinafter: Schumacher).

Claim 4
As to claim 4, the combination of Achanta, Krishan, Goldenberg, and Meadows discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein:
assigning the similarity score comprises assigning, by the matching engine via the processor, an exception score based on exception criteria, the exception score associated with each of the plurality of database records, the exception criteria comprising one or more of an exact match, a strong match, or a partial match of one or more of an identification number, account number, an address, a date of birth, a telephone number, or a name. 

However, Schumacher discloses assigning the similarity score comprises assigning, by the matching engine via the processor, an exception score based on exception criteria, the exception score associated with each of the plurality of database records, the exception criteria comprising one or more of an exact match, a strong match, or a partial match of one or more of an identification number, account number, an address, a date of birth, a telephone number, or a name (paragraph[0007]-paragraph[0008], “According to one embodiment of the invention, each comparison can result in a mathematical score which is the sum of the field comparisons. To sum up the field scores accurately, each type of comparison or comparison function can have a weighting factor associated thereto. For example, an exact match may be weighted much higher than an abbreviation match, and a social security number match may be weighted much higher than a date-of-birth match. According to one embodiment of the invention, weighting can account for other factors such as the frequency of the component in the data source records. For example, a match on “John Smith” may be weighted much less than matches on a name like “Moonbeam Horsefeather”…etc.”). It would have been obvious at the time of the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Achanta with the teachings of Krishan, Goldenberg, Meadows, and Schumacher to assign similarity scores which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Achanta with the teaching of Krishan, Goldenberg, Meadows, and Schumacher to efficiently to reduce the amount of data that must be reviewed and prevent the user from picking the wrong data record (Schumacher: Paragraph[0006]).



Claim 5
As to claim 5, the combination of Achanta, Krishan, Goldenberg, Meadows, and Schumacher discloses all the elements in claim 4, as noted above, and Schumacher further disclose rejecting from further consideration one or more of the plurality of database records, using the processor, if the exception score does not exceed a predetermined threshold (paragraph[0057], “the nickname Bill may be associated with William and Fred may be associated with Frederick. This database permits the MEI to link together two data records that are identical except that one data record uses the first name Bill while the second data record uses the first name William. Without this canonical name database, the MEI may not link these two data records together and some of the information about that patient will be lost. The thresholds batabase 88 permits the thresholds used by the MEI for matching data records, as described below, to be adjustable. For example, an operator may set a high threshold so that only exact data records are matched to each other. A lower threshold may be set so that a data record with fewer matching data fields may be returned to the user in response to a query…etc.”).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         U.S. Patent Publication Psota et al. (2015/0073929) teaches obtaining information related to each other’s transaction histories.

Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152   
August 10, 2022                                                                                                                                                                                                    


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000